ROSS, J.
This is an action in mandamus brought by appellant, as deputy land commissioner, to compel appellee as state auditor to issue a voucher in appellant’s favor for his salary as provided for in chapter 160, Session Laws of 1919.
It appears that the Attorney General, having advised the auditor that said chapter did not become a law because it was not signed by the Governor, the auditor, acting upon such advice, refused to O. K. the demanded salary. Chapter 160 as published in the Laws of 1919 contains this notation:
“This bill having remained with the Governor ten days, Sundays excluded, after the final adjournment of the legislature, and not having been filed with his objections, has become a law this 26th day of March, 1919.
“MIT SIMMS,
“Secretary of State.”
The act as passed by the legislature contains a declaration of emergency, and it is for that .reason that the Attorney Geiieral contends that, before it could become a law, it must be approved by the signature of the Governor. It is the contention of appellant that the approval of the bill by signing it was not essential to its becoming a law, and this was the sole question involved at the trial and is the sole question that we have before us. The learned trial judge, although expressing the view that chapter 160 was a valid and subsisting law immediately effective, forewent his convic*546•tions and'held that the law became effective ninety days after date, following the ruling of this court in Santa Cruz County v. McKnight, ante, p. 103, 177 Pac. 931, and sustained appellee’s demurrer to the complaint because the claimed salary did not begin to accrue until ninety days after Mareh 26, 1919; the suit having been filed before the expiration of that time. It seems that both the appellant and appellee are dissatisfied with that conclusion; the appellant contending that it took effect as an- emergency law or not at al], and the appellee that it never had the force or effect of law. This diversity of opinion arose out of the wording of our Constitution, and we must admit that it has cost us no little trouble to arrive at a conclusion.
The controversy is as to what construction shall be placed upon subdivision 3, section 1, of article 4, Initiative and Referendum, of the Constitution, which reads as follows:
“The second of these reserved powers is the referendum. Under this power the legislature, or five per centum of the qualified electors may order the submission to the people at the polls of any measure, or item, section, or part of any measure, enacted by the legislature, except laws immediately necessary for the preservation of the public peace, health or safety, or for the support and maintenance of the departments of the state government and state institutions; but to allow opportunity for referendum petitions, no act passed by the legislature shall be operative for ninety days after the close of the session of the legislature enacting such measure, except such as require earlier operation to preserve the public peace, health, or safety, or to provide appropriations for the support and maintenance of the departments of state and of state institutions; provided, that no such emergency measure shall be considered passed by the legislature unless it shall state in a separate section why it is necessary that it shall become immediately operative, and shall be approved by the affirmative votes of two-thirds of the members elected to each house of the legislature, taken by roll-call of ayes and nays, and also approved by the Governor; and should such measure be vetoed by the Governor, it shall not become a law unless it shall be approved by the votes of three-fourths of the members elected to each house of the legislature, taken by roll call of ayes and nays,”
*547This subdivision of the Constitution recognizing the people as the repository of all power has provided that all legislative acts passed by the legislature shall be subject to the referendum except emergency measures. To give the people an opportunity to invoke the referendum, if they so choose, laws not emergent do not go into effect at once, but become operative ninety days after the final adjournment of the legislature. Emergency laws when passed according to the forms prescribed by the Constitution, become effective at once and prevent a referendum. The quantum of votes to pass such measures is'made greater than is necessary to pass an ordinary bill. It requires two-thirds of both houses and, as against a veto, three-fourths of both houses to pass an emergency bill. An ordinary bill or one subject to the referendum may be passed by a majority vote of both houses and over the Governor’s veto by a two-thirds vote. This is not the only difference required in the procedure to be pursued by the legislative body in the enacting emergency and ordinary laws. An emergency bill, in order to become a law as such, must contain in a separate section a declaration of emergency. Appellee contends that a bill may contain the declaration provided and receive the necessary two-thirds vote on the final passage and still fail to become a law. In other words, he claims that the expression, “no such emergency measure shall be considered passed by the legislature unless it shall state in a separate section why it is necessary that it shall become immediately operative and shall be approved by the affirmative votes of two-thirds of the members elected to each house of the legislature taken by a roll-call of ayes and nays and also approved by the Governor,” must be literally construed; that the three things therein enumerated must concur in order for it to become a law; and that the approval must be indicated by the Governor signing the bill as provided in section 7, article 5, of the Constitution.
We think this construction is somewhat unhorsed by the next clause, “and should such measure be vetoed by the Governor, it shall not become a law unless it shall be approved by the votes of threeffourths of the members elected to each house of the legislature, taken by roll-call of ayes and nays.” This last expression is a declaration by the framers of the Constitution that “such measure” may be*548come a law without the Governor’s signature inasmuch as no hill passed Over the Governor’s veto is ever signed hy him. There is then at least one exception made by the Constitution whereby “such emergency measure” may become a law without the Governor’s approval by signing. The expression; therefore, that “no such emergency measure shall be considered passed by the legislature . . . ,” etc., is not equivalent to saying that no such emergency measure shall become a law. If it does mean that, that is the end of it. However, failing to receive the signature of the Governor, the bill is not dead nor become functus officio. It has not lost its status as a proposed law.
But suppose we give the expression, “and also approved by the Governor,” the meaning contended for, then we cause the framers of the Constitution and the people who ratified it to clothe thé Governor with an absolute veto even while the legislature is in session.' All he has to do is to retain the bill without any action whatever, and this applies to all emergency measures. His retention of the bill for five days, the legislature being in session, or ten days after its adjournment without" action, would not, as in ordinary bills,- cause it to become a law as provided in section 7, article 5.
The legislature has all power not prohibited to it by the state or federal Constitution. The Governor can exercise only such power as is granted to him by the state Constitution. Functioning as a part of the legislature, his acts are negative in their nature. Under no Constitution, federal or state, so far as we are advised, is his approval absolutely, essential, for they all contain provisions by which bills may become laws without his signature — as where he keeps the bills in his possession without action for three days or five days or ten days as the case may be, the legislature being in session. His veto is not absolute, but qualified, as, under most Constitutions, the legislature may pass the bill over his veto. Harpending v. Haight, 39 Cal. 189, loc. cit. 201, 2 Am. Rep. 432, 13 Pac. 189, loc. cit. 201, 12 R. C. L. 1005, According to the appellee’s contention, the Governor must either sign the bill or veto it. Failing to do either, the bill is destroyed even though it- may have received the unanimous vote of both houses. We think such a construction would indict the people of doing something far from their intention. As we ■ shall see later, no Governor of' the state *549has thought, or assumed he possessed such absolute power of veto, nor have the people or the legislature thought so.
If we give this troublesome expression a literal meaning, it involves the negation of what we know to be facts. We know, notwithstanding, that the Governor has nothing whatever to do with a bill, emergent or otherwise, until after its final passage by the legislature. “Every measure when finally passed shall be presented to the Governor for his approval or disapproval,” is the language of the Constitution (section 12, article 4). While he is an arm of the legislature, he has nothing to do with the introduction or passage of bills. He cannot put into a bill or take out of a bill an emergency declaration or anything else. So, to say that “no such emergency measure shall be considered passed by the legislature” unless it be “also approved by the Governor,” is a contradiction of terms and, under the very language of the Constitution, as well as by common understanding, not true in fact. What the framers meant, and we say this in view of other provisions of the Constitution, must have been that an emergency measure shall become a law immediately effective if it contain an emergency declaration, receive a two-thirds vote of both houses, and be approved by the Governor, or, if vetoed, may become a law by a three-fourths vote of both houses, leaving the bill, if he fails to expressly approve or expressly disapprove, to take the course of ordinary bills. We must look to the Constitution to see what that course is. It is not found in subdivision 3, section 1, article 4. ■ It is found, however, later on where the forms to be pursued by the legislature in enacting laws are provided for. “Every measure, when-finally passed, shall be presented to the Governor for his approval or disapproval.” This includes emergency bills as well as ordinary bills, and is a direction to the legislature as to the disposition to be made of bills after their final passage.
The same thought, but with different phraseology, is contained in section 7, article 5, entitled “Executive Department.” This last section provides, in short, that, when a bill is presented to the Governor and he approves, he shall sign it; if he disapproves, he shall return the bill to the house of its origin with his objections, and if it is passed over his veto by the necessary votes of both houses it becomes a law. If any bill be not returned within five days, the legisla*550ture being in session, it shall become a law in like manner as if he had signed it, or if in ten days after final adjournment, Sundays excepted, he fail to veto the bill, it becomes a law as provided in the Constitution; that is, as if he had signed it. If he fail to sign the bill, the law steps in and declares that it shall become a law in like manner as if signed. If signed, it is an approval, and, if not signed, it is in like manner made an approval, or the equivalent thereof. If therefore we take the view* that an emergency measure not “also approved by the Governor” and not passed over his veto is still a bill to be acted upon as ordinary measures, and we must do that or else there is no provision in that respect covering emergency measures, we have no conflict between subdivision 3, section 1, article 4, and section 7, article 5. In the latter section are defined all the powers and duties of the Governor functioning as a part of the legislature. Therein he is required to act upon every bill passed by the legislature and give each one the same consideration and attention, and “any bill” not expressly signed by him or expressly vetoed by him within the time therein expressed becomes a law as if signed.
If, however, we take the view contended for by the appellee — that an emergency bill can only become a law when expressly approved by the Governor or passed over his veto — • we have an irreconcilable conflict between said subdivision 3 and section 7, article 5. Nor will it do to say that subdivision 3 is a special statute whose terms should control as against the general provisions in section 7. Subdivision 3 cannot stand alone. It is affected by section 12, article 4, requiring that every bill be read by sections on three different days and be presented to the Governor; it is affected by section 13, Id., requiring every act to embrace but one subject and matters properly connected therewith; and it is affected by section 7, article 5, providing for its presentation to the Governor for his action or nonaetion thereon.
Bills, emergent or otherwise, it is provided in section 7, article 5, shall be filed with the secretary of state “after final action by the Governor,” and all become laws as if signed by him unless within ten days after final adjournment of the legislature he vetoes them.
These plain and explicit provisions of the Constitution can only be given force and effect in their entirety by con-*551staling subdivision 3, section 1, article 4, in connection with section 7, article 5, as declaring that an emergency measure may become a law in three ways, the same as ordinary measures, viz.: (1) By express approval of the Governor; (2) by passage over his veto; and (3) by silent acquiescence or by implied approval in not returning a bill in five days, the legislature being in session, or by his failure to veto within ten days after the final adjournment of the legislature, Sundays excepted. This construction will also uphold subdivision 3 and cause the two apparently conflicting provisions to harmonize; because if it be construed as providing only that a bill shall not be considered passed unless it have a declaration of emergency, receive a two-thirds vote of both houses, and be also approved by the Govemqr, it is not equivalent to saying that it shall not become a law in the manner provided in the Constitution. It is elementary that subdivision 3 and section 7, treating as they do the same subject matter, to wit, the forms to be pursued in enacting' laws, should be construed together. As was said in Hoag v. Washington-Oregon Corporation, 75 Or. 588, 611, 147 Pac. 756, loc. cit. 762:
“The two clauses of the section, considered disjointly, are contradictory, but, when they are considered, as they should be, as parts of one section, and as modifying and explaining each other, the difficulty vanishes;^and here may be invoked the salutary rule cited in Potter’s Dwarris on Statutes and Constitutions, page 144, as follows: ‘In the construction of a statute, every part of it must be viewed in connection with the whole, so as to make all parts harmonize if practicable, and give a sensible and intelligent effect to each.’ ”
"We conclude that the bill in question passed as an emergency measure and took effect at once. Bennett Trust Co. v. Sengstacken, 58 Or. 333, 113 Pac. 863; Biggs v. McBride, 17 Or. 640, 5 L. R. A. 115, 21 Pac. 878; Seven Hickory v. Ellery, 103 U. S. 423, 26 L. Ed. 435.
In Santa Cruz County v. McKnight, ante, p. 103, 177 Pac. 256, and Ross v. Cochise County, ante, p. 167, 177 Pac. 931, a contrary view as to when an emergency act takes effect, to what we here announce, was expressed. In neither of those cases was the question formally briefed or argued to the court, and the question was not given that consideration to which it was entitled. Besides, in neither ease was it *552necessary to a decision. Our investigation of the law now convinces us that we were wrong in siating that an emergency measure would not take effect as such unless signed by the Governor.
We now come to another feature of this controversy. The Attorney General, on behalf of the appellee, insists that section 7, article 5, cannot be invoked to aid the enactment of emergency measures; that therein it is so stated; and that that is all there is to it.
Section 7 is divided into four paragraphs. At the end of the first paragraph is found this sentence:
“This section shall not apply to emergency measures as referred to in section 1 of the article on the legislative department.” •
By giving this sentence literal meaning, the contention is right; but to do so would place it within the power of the executive to defeat all emergency measures by the simple method of “pocketing” the bill.
Section 1 of the article on the “Legislative Department” is incomplete, in that it does not provide how the Governor shall approve a bill or when, nor how he shall veto it nor when, nor what the legislature shall do with it after it is passed, nor does it provide that bills passed by the legislature shall be presented to the Governor. It is not conceivable that the people, in writing their Constitution, intended that emergency measures should not be presented to the' Governor for his approval and take the same course as other bills. We think the only ■ differentiation intended- by the Constitution between emergency bills and other bills was that the former, on their final passage, should be approved by a two-thirds vote of the houses and, if vetoed, should receive the affirmative approval of a three-fourths vote, whereas the latter should receive on final passage a majority of all members elected to each house and, if vetoed, after reconsideration, should be passed by a two-thirds vote of each house. We conclude that the sentence, “this section shall not apply to emergency measures as referred to in section 1 of the article on the legislative department,” was inserted for the. purpose of modifying the sentence that immediately precedes it to carry out that difference in emergency measures and- ordinary bills, and that the correct rendering of that v sentence would be something like this: “This sentence shall not apply to *553emergency measures as referred to in section 1 of the article on the legislative department.” This construction will give meaning to the exception implied in said sentence and will at the same time not render nugatory and ineffective the other parts of section 7, article 5, as applied to legislation, either emergent or otherwise.
The prime effort in construing Constitutions or statutes is to ascertain the intention of those who framed them, and “to give effect to the intention therein expressed when such intention can be collected therefrom, words may be modified, altered or supplied so as to obviate any repugnancy to or inconsistency with such intention, although in so doing particular provisions may not be read or construed according to their literal meaning.” State Pub. Utilities Commission v. Monarch Ref. Co., 267 Ill. 528, Ann. Cas. 1916A, 528, 108 N. E. 716; State v. Osborne, 14 Ariz. 185, 125 Pac. 892; Deyo v. Arizona Grading Co., 18 Ariz. 149, L. R. A. 1916E, 1257, 157 Pac. 371; Gherna v. State, 16 Ariz. 345, Ann. Cas. 1916D, 94, 146 Pac. 494; Carter v. Barnes, 87 S. C. 102, 68 S. E. 1054; Leader Printing Co. v. Nicholas, 6 Okl. 302, 50 Pac. 1001, 1003; 6 R. C. L. 47, § 1; Cooley’s Constitutional Limitations, 4th ed., 70.
Now, if the expression, “this section shall not apply to emergency measures as referred to in section 1 of the article on the legislative department,” is limited in meaning as above indicated, it emphasizes the idea that all the other portions of section 7, article 5, do apply to emergency measures. Reduced to a simple statement, it means that the rule of a majority to' pass a law as therein stated should be modified as applied to emergency measures as requiring a two-thirds vote or, when vetoed by the Governor, a three-fourths vote. Otherwise, the provisions of section 7, article 5, are to apply to emergency -measures as well as ordinary measures. This section 7 then, if not in direct language, has, by every intendment, provided that an emergency measure may become a law in the same manner as any ordinary bill.
The view we have herein expressed accords with the construction placed upon our Constitution by the executive and legislative departments. Beginning with the first session of the legislature after the adoption of the Constitution up to and including the last session, emergency bills have been passed, certified, and published as laws without receiving *554the signature of the Governor. All of these laws have been recognized as valid and subsisting by all the departments of state. In the Session Laws of 1912 there are found three of such measures, to wit, chapters 5, 93 and 94; in the Laws of 1915, regular session, are found seven, to wit, chapters 55, 58, 60, 61, 63, 65 and 66; in the first special session, 1915, chapters 2, 3 and 4; in the second special session, 1915, chapter 11. In the Session Laws of 1917 there are found five, to wit, chapters 73, 77, 80, 85 and 88; and in the last session, 1919, there are five such bills unsigned by the Governor, to wit, chapters 55, 157, 160, 162 and 166.
Without undertaking to analyze these different chapters found in our laws, it is enough to state that they pertain to a great diversity of subjects, such as the expenditure of money by incorporated cities, classification of counties, fixing of salaries of county officers, compensation of court reporters, the duty of the state treasurer, changes in the insurance law, the construction of sewers, waterworks, lighting plants in cities and towns, and providing for the issuance of bonds in payment of same, a general appropriation bill, an act providing for the semi-annual payment of taxes, appropriations for the state highway, affecting rules of procedure and evidence, etc. All these laws have been treated by the different departments of state as immediately effective, and for this court now tp declare, as contended for by appellee, that they were not laws at all, or that they took effect, not immediately, but ninety days after the adjournment of the session, might cause chaotic conditions that we should avoid if possible. How far-reaching or how unsettling such a conclusion might be, so far as vested and fixed rights are concerned, we cannot tell; but it may be easily surmised that much trouble and litigation would result. If we had greater doubt of the correctness of the construction that we have placed upon the constitutional provisions as affecting the'enactment of emergency laws, we would still feel constrained, on account of the public and private interests involved, to heed the unbroken course of conduct by the other two departments. Many of the members of the constitutional convention were members of the first and other sessions of the legislature. The president of the constitutional convention was the Governor of the state during the sessions of 1912 and 1915. In Laird v. Sims, 16 Ariz. 521, L. R. A. 1915F, 519, 147 Pac. 740, we indorsed the rule that *555a construction of the fundamental law by members of the legislature who were also members of the constitutional convention was entitled to great weight.
In Detroit v. Chapin, 108 Mich. 136, 37 L. R. A. 391, 66 N. W. 587, the court had under consideration the power of the Governor in approving bills passed by the legislature, and it was there said:
“We are cited to instances where this construction has been given to this section by the Governors, and there are numerous acts whose validity depends on the question involved here. If the question were more doubtful than it is, we might' properly consider the force of a practical construction of co-ordinate, branches of government, acquiesced in by the general public for a long period. In commenting upon this subject, Mr. Justice COOLEY says: ‘Great deference has been paid in all cases to the action of the executive department, where its officers have been called upon, under the responsibilities of their official oaths, to inaugurate a new system, and where it is to be presumed they have carefully and conscientiously weighed all considerations, and endeavored to keep within the letter and the spirit of the Constitution. If the question involved is really one of doubt, the force of their judgment, especially in view of the injurious consequences that may result from disregarding it, is fairly entitled to turn, the scale in the judicial mind.’ Cooley’s Constitutional Limitations, pp. 83, 84. He supports it by numerous cases.”
In Solomon v. Cartersville, 41 Ga. 157, the question was as to the time when the Governor should sign bills in the exercise of his legislative powers, and that court yielded its judgment oh the question to the construction placed upon the Constitution by the executive department because of the public interest involved. ' It was there said:
“If this was an original question, independent of any construction heretofore given by the executive department of the state government, to this clause of the Constitution, we should be inclined to .hold that the Governor could not approve and sign any bill after the adjournment of the General Assembly; but on looking into the past history of our legislation, we find that it has been the practice for many years for the Governor to take five days after the adjournment of the General Assembly for the revision of bills passed by that *556body and to approve and- sign the same within that time, hut not afterwards, and that a large number of the most important acts now upon the statute books of the state have been so approved and signed, which usage, and practice of the executive department of the state government should not now, in our judgment, be disturbed or set aside.”
This case has been cited and followed by many other courts, among them the United States supreme court in Seven Hickory v. Ellery, supra.
The rule, as- stated by Judge COOLEY; as to the controlling effect of contemporaneous construction by the other departments of state, especially where the question is involved in doubt, seems to have found general approval, not only by the courts, but by the text-writers. 6 R. C. L., p. 63,, §§ 60, 61.
12 Corpus Juris, page 712, section 65, states the rule as follows:
‘ ‘ Contemporaneous or practical construction of an ambiguous provision of a Constitution by the legislative or executive departments of the government is always important, and is-frequently of controlling influence in determining its meaning. The value of such practical construction is especially recognized where the participants in it are men of repute as lawyers and judges. In doubtful cases the courts will often apply such construction as of course, or will yield to it as a matter of policy. It is evident that to reverse a construction put on a constitutional provision by a department charged with its execution, after it has received such practical construction for any length of time, would be to occasion great injury to those who would be affected by such a change; and it is to avoid such injustice that courts have often yielded to policy and expediency in adopting practical constructions of constitutional provisions and statutes by the other departments of the government, even though erroneous; and in view of these considerations, in all cases where there is doubt as to the meaning of such provision or statute, the courts will adopt, and follow contemporaneous and practical construction by the other departments.”
The judgment of the trial court is reversed, and the cause remanded, with directions that further proceedings be had in accordance with this opinion.